FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 19-55128
                        Plaintiff,
                                            D.C. Nos.
               and                       2:04-cv-02788-
                                           ABC-PLA
OPTIONAL CAPITAL, INC., AKA              2:04-cv-03386-
Optional Ventures,                         ABC-PLA
                Claimant-Appellant,      2:05-cv-03910-
                                           ABC-PLA
v.
                                            ORDER
DAS CORPORATION,
           Respondent-Appellee,

               and

475 MARTIN LANE, BEVERLY HILLS,
CALIFORNIA, Real Property, Located
at, et.al.,
                       Defendants.

                Filed February 3, 2022
2         OPTIONAL CAPITAL V. DAS CORPORATION

    Before: Daniel P. Collins and Kenneth K. Lee, Circuit
      Judges, and Gregory A. Presnell, * District Judge.

                               Order


                             ORDER

    The opinion filed on November 19, 2021 and reported at
18 F.4th 1032 is amended by adding, at the end of the last
paragraph of Section I(D) on page 1039, the following new
sentence:

        On December 7, 2021, the state appellate
        court granted Optional’s petition for
        rehearing.

    The duplicative petitions for rehearing and rehearing en
banc (Dkt. Entries 36, 37) are deemed to be withdrawn and
replaced by the petition that is at Docket Entry 38. With the
opinion as amended, the panel has unanimously voted to
deny the petition for rehearing. Judges Collins and Lee have
voted to deny the petition for rehearing en banc, and Judge
Presnell so recommends. The full court has been advised of
the petition for rehearing en banc, and no judge has
requested a vote on whether to rehear the matter en banc.
See FED. R. APP. P. 35. Accordingly, the petition for
rehearing and rehearing en banc filed on December 3, 2021
(Dkt. Entry 38) is DENIED. No further petitions for
rehearing or rehearing en banc will be entertained.



     *
       The Honorable Gregory A. Presnell, United States District Judge
for the Middle District of Florida, sitting by designation.